Citation Nr: 0843564	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  01-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a disability 
manifested by recurrent headaches, to include migraine 
syndrome.  

3.  Entitlement to service connection for steatocystoma 
multiplex with multiple lesions, to include as secondary to 
service-connected tinea versicolor.  

4.  Entitlement to a disability rating in excess of 10 
percent for bilateral conjunctivitis.  

5.  Entitlement to a compensable disability rating for tinea 
versicolor from September 24, 1999 to October 23, 2007.  

6.  Entitlement to a disability rating in excess of 30 
percent for tinea versicolor from October 24, 2007 to the 
present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case has been before the Board on a prior 
occasion and was remanded in March 2004 for procedural 
development.  All required actions have been taken.  A 
missing portion of the veteran's claims file relating to the 
development of this appeal by the RO has not been located, 
despite numerous attempts by VA to locate it.  At a personal 
hearing before the RO in July 2001, the decision review 
officer, the veteran, and the veteran's representative agreed 
that the issues on appeal were the issues listed above on the 
title page of this decision (service connection for migraine 
headaches, PTSD, and steatocystoma multiplex with multiple 
lesions, and increased ratings for service-connected 
conjunctivitis and tinea versicolor).  

At the July 2001 personal hearing, the veteran explicitly 
withdrew a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  See July 2001 RO hearing transcript, 
page 2.



FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of PTSD; 
the service medical records confirm the veteran was assaulted 
while on active duty as alleged; there is competent evidence 
of a nexus between his PTSD and the in-service personal 
assault.  

2.  The veteran has a current diagnosis of migraine 
headaches; he has a history of recurrent headaches beginning 
in service; the competent medical evidence is at least in 
equipoise as to whether his migraine syndrome began during 
service.   

3.  There is no medical evidence of steatocystoma complex 
during service or for many years thereafter; there is no 
competent evidence of a nexus between this particular skin 
disease and service; the veteran's service-connected tinea 
versicolor did not cause or aggravate his steatocystoma 
complex. 

4.  The veteran's service-connected bilateral conjunctivitis 
is allergic in nature and at most necessitates corrective 
lenses; there is no competent evidence to suggest it is the 
result of trachoma.  

5.  The veteran's tinea versicolor is not productive of any 
disfigurement of the face, neck, or head during either period 
under review; prior to October 24, 2007, the lesions 
associated with the condition were not active or productive 
of discoloration of the skin; from October 24, 2007, the 
veteran's tinea versicolor was active and affected 21 percent 
of his total body area and there is evidence of occasional 
need for injection or topical therapy; but, that requirement 
has not been constant or near-constant.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A.§ 
1110 (West 2002); 38 C.F.R. §§ 3.304(f) (2008).

2.  Service connection for migraine headaches is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 

3.  Service connection for steatocystoma complex, to include 
as secondary to service-connected tinea versicolor, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

4.  The criteria for a disability rating in excess of 10 
percent for bilateral conjunctivitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.84a, Diagnostic Codes 6017, 6018 (2008).  

5.  The criteria for a compensable disability rating for 
tinea versicolor from September 24, 1999 to October 23, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 
7800, 7806 (2008).  

6.  The criteria for a disability rating in excess of 30 
percent for tinea versicolor, from October 24, 2007 to the 
present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.118, 
Diagnostic Codes 7800, 7806 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case the claimant was asked to provide any 
evidence in his possession that pertains to the claim.  
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), 
petition for cert. filed (U.S. March 21, 2008) (No. 07-1209); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board notes at the outset that as the instant Board 
decision grants service connection for PTSD and migraine 
headaches, any further duty to notify or assist the veteran 
with respect to these claims is obviated.  The current 10 
percent rating for allergic conjunctivitis is the maximum 
schedular rating allowed.  As far as the other service 
connection claim and remaining increased rating claim are 
concerned, the record shows that VCAA letters mailed to the 
veteran and his representative in March 2004 and October 2007 
satisfy the duty to notify mandates noted above.  However, as 
noted in the introduction, a portion of the claims file is 
missing and cannot be located despite numerous efforts and 
dispatch of VCAA notice took place after the initial 
adjudication of the claims on appeal, as the VCAA had not yet 
been enacted at the time of the initial rating decisions.  
However, the remedial notification put forth in post-
decisional letters, followed by re-adjudication of the 
claims, are satisfactory in curing any presumed prejudice 
raised by the lack of initial notice.  See December 2007 
supplemental statement of the case (SSOC); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by re-adjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

With respect to the increased rating claims on appeal, the 
March 2004 and October 2007 notice letters of record do not 
contain the level of specificity set forth in Vazquez-Flores.  
The presumed error raised by such defect, however, is 
rebutted because of evidence of actual knowledge on the part 
of the veteran and his representative.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board notes 
that the veteran's representative (Disabled American Veterans 
[DAV]) has pursued the veteran's claims for more than 8 years 
and has submitted written argument on his behalf on multiple 
occasions, to include an informal hearing presentation dated 
September 2008.  A DAV representative was also present at the 
veteran's 2001 personal hearing, when criteria relevant to 
the veteran's claims for increased ratings were discussed.  
After review of the record, the Board finds it appropriate to 
consider the knowledge of the veteran's representative, when 
finding if there has been prejudicial error committed in this 
case.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  
And, as noted above, the current 10 percent rating is 
essentially the maximum schedular evaluation allowed for 
allergic conjunctivitis.  

Information was also provided to how disability rating or 
effective date is established after the initial adjudication 
of the claims on appeal (Dingess requirements).  However, as 
the decision herein denies service connection for 
steatocystoma complex and increased ratings for the veteran's 
conjunctivitis and skin disease, any question relating to the 
assignment of a rating or effective date is moot.  

There is nothing alleged or present in the record which would 
affect the essential fairness of the adjudication.  See 
Sanders, supra (the key to determining whether an error is 
prejudicial is the effect of the error on the essential 
fairness of the adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes pertinent post-service medical records, 
including examination reports, which revealed findings that 
are adequate for rating purposes with respect to the 
veteran's tinea versicolor and conjunctivitis.  Thus, there 
is no duty to provide another examination or medical opinion.  
See 38 C.F.R. §§ 3.326, 3.327.  

Regarding the claim for service connection for steatocystoma 
complex, this latter disability is not apparent until many 
years post-service; tinea versicolor, a separate and distinct 
service-connected disorder, is the only skin condition noted 
during active duty.  There is no competent evidence of a 
nexus between steatocystoma complex and service.  Moreover, 
the veteran was afforded a VA examination, which essentially 
ruled out a finding that the veteran's steatocystoma 
multiplex was caused or aggravated by a service connected 
disorder.  Under these circumstances, there is no further 
duty to provide an examination or medical opinion.  
38 U.S.C.A. § 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4); 3.310; .McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  There is no indication of any additional relevant 
evidence that has not been obtained.  The Board finds that 
the evidence currently of record is sufficient to resolve 
this appeal.  

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Secondary service connection will be granted when there is 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis-Service Connection/PTSD

The veteran contends that he developed PTSD as a result of 
several alleged traumatic events occurring during his 
military service.  He specifically asserts that he was the 
victim of physical and sexual assaults at the hand of his 
supervisors.  He relays being the subject of unwanted sexual 
advances by other men during his duty in Germany, and states 
that during basic training, he was beaten and raped by his 
drill sergeants.  In July 2005, the veteran also reported 
being captured by Soviet soldiers and beaten while he was 
serving in Germany.  The veteran further claimed that he did 
not know how long he was allegedly held by the Soviets, and 
he believed that he was returned to his duty station by 
members of the Central Intelligence Agency.  

Before the Board can address the veteran's contentions, it is 
necessary to note that the record under review is a rebuilt 
file, as the original claims file, which included the service 
medical records, was lost and has not been able to be located 
despite many efforts.  In light of this, the Board recognizes 
that it should employ a "heightened" duty "to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule."  See Cromer v. Nicholson, 19 
Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 
46, 51 (1996) (explaining that precedent does "not establish 
a heightened 'benefit of the doubt,' only a heightened duty 
of the Board to consider applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed").  

Regarding a current disability, the Board notes that there 
have been several VA psychiatric examinations that have 
resulted in diagnoses of PTSD, along with schizophrenia, a 
bipolar disorder and depressive disorder.  The veteran has 
participated in group therapy on a regular basis for his 
psychiatric conditions, and examiners have clinically linked 
his PTSD to claimed in-service stressors.  

While there is ample medical evidence of a diagnosis of PTSD 
and competent medical evidence which links the disorder to 
the claimed in-service stressors, the Board must determine 
whether the alleged stressors can be verified before allowing 
a grant of service connection. 38 C.F.R. § 3.304(f).  The 
veteran's service personnel records (which are of record) do 
not show that he received a decoration or medal evincing 
combat duty and it is not contended otherwise.  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, as in this 
case, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

A PTSD claim based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  As to personal-assault 
cases, the Court noted that VA had provided for special 
evidentiary development procedures, "including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.

Regarding the veteran's allegation of abduction by the 
Soviets and/or beatings by superior officers, there is one 
event in the service medical records which does seem to 
corroborate a personal assault.  Specifically, the veteran 
was taken to the hospital in April 1968 after what the 
admitting physician described as being "detained and 
severely beaten."  Given that there is a diagnosis of PTSD, 
evidence of an in-service physical assault as alleged, and a 
competent opinion linking the veteran's PTSD to this specific 
verified in-service stressor, the Board finds that the 
elements for a grant of service connection for PTSD have been 
met. 

Analysis- Service Connection/Headaches

The veteran contends that he developed a migraine headache 
disability during his active military service.  As with all 
claims on appeal, the original service medical records are 
not available for review, although there are copies as noted 
above.  The Board must employ a "heightened" duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  Cromer, supra O'Hare, supra; 
Russo, supra.  The Board must make its assessment based on 
records compiled together in a rebuilt claims file, which 
includes copies of the service medical records.  

In October 2007, the veteran was afforded a comprehensive VA 
examination which evaluated his headache condition.  In the 
associated report, the examiner apparently had access to the 
service medical records and noted that he had reviewed them.  
In his opinion, the examiner makes note of the fact that the 
veteran was seen during basic training for complaints of head 
pain, and that he was diagnosed with migraines in service.  
The Board notes that the veteran had a diagnosis of migraine 
headaches in March 1968, as annotated on a form certifying 
him to perform nuclear-related duty, and that migraine 
headaches were noted upon the separation examination.  He has 
complained of head pain and light avoidance since this time.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
While the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise to 
diagnose such a condition.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In view of the foregoing, the medical and lay evidence 
establishes recurrent headaches since service.  Regarding the 
diagnosis and contended nexus, the examiner opined that the 
veteran had migraine headaches that began during service and 
persisted to the present type with mixed-type headaches.  The 
clinician specifically stated that he reviewed the veteran's 
"chart and notes" for the period of 1966 to 1968, covering 
his active military service.  That is, it is apparent that 
the opinion came after a review of service medical history, 
and is thus highly probative in supporting the claim for 
service connection.  As such, and as there is no competent 
medical opinion to the contrary, the Board finds that service 
connection for migraine headaches is warranted.  

Analysis-Service Connection for Steatocystoma Multiplex with 
Multiple Lesions

The veteran contends that he his steatocystoma multiplex 
began during or as the result of his military service or, 
alternatively, secondary to his service-connected tinea 
versicolor.  

As noted above, as some of the records in the claims file 
were apparently lost, the Board must employ a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  The Board notes, 
however, that this special duty does not require it to engage 
in any "burden- shifting" analysis with respect to the 
veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 
(Fed. Cir. 2006) (holding no adverse presumption attaches to 
service connection claim against the government when 
veteran's SMRs are destroyed in a fire).

Upon review of the available service medical records, the 
Board finds that the only skin abnormality assessed during 
service and, subsequently noted on the separation record, is 
the already service-connected tinea versicolor.  The 
veteran's first diagnosis of steatocystoma multiplex with 
multiple lesions is not recorded until a July 2001 VA 
examination, several decades after service separation.  In 
this regard, the gap of time of between service and the first 
medical evidence of a diagnosis of steatocystoma multiplex 
is, in itself, significant and it weighs against the 
veteran's claim for service connection on a direct incurrence 
basis.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  
There is no competent evidence that suggests a nexus between 
a current diagnosis of steatocystoma multiplex and any 
incident of or finding recorded during service.  

As to the veteran's contention that his tinea versicolor 
caused or aggravated his steatocystoma multiplex beyond the 
natural progression of the disease, the Board must conclude 
that the evidence does not support such a relationship.  
Following a July 2001 VA skin examination, the examiner 
rather concluded that tinea versicolor was "not thought to 
be related" to the steatocystoma noted on examination.  It 
appears as if this examiner reviewed the available service 
medical history, and the veteran's complaints of skin 
problems were noted before an opinion was entered.  While not 
specifically addressing both causal and aggravating 
relationships by name, the examiner's use of the term 
"related" is implicit in suggesting that, based on the 
evidence of record, the examiner did not find that any 
relationship (either causal or aggravating) existed between 
the service-connected tinea versicolor and the claimed 
steatocystoma complex.  

The Board notes the veteran's contentions; however, as he is 
a layperson, he does not have the requisite medical 
qualifications necessary to enter an opinion regarding the 
diagnosis or etiology of steatocystoma multiplex.  See 
Espiritu, supra.  While he is competent to report on symptoms 
which are appreciable through the senses (e.g. itching, 
burning skin; see, e.g., Layno, supra), he is not competent 
to provide an opinion as to whether his service-connected 
tinea versicolor caused or aggravated another skin disease.  
Id.  The preponderance of the evidence is against a finding 
that steatocystoma complex began during service or is 
otherwise linked to service or was caused or aggravated by 
tinea versicolor.    

Analysis-Increased Rating/Bilateral Conjunctivitis 

The veteran has been in receipt of a 10 percent rating for 
bilateral conjunctivitis since service connection was 
established effective January 1973.  He has since come forth 
with the current claim alleging, essentially, that his 
disability has grown in severity so as to warrant a higher 
rating than what is contemplated in the current evaluation.  

There are two VA eye examinations of record covering the last 
seven years.  The earliest of these examinations, dated in 
July 2001, assessed bilateral conjunctivitis with decreased 
visual acuity of unknown etiology.  In an effort to gain the 
most current findings, the veteran was afforded an 
examination in October 2007.  Here the veteran reported a 
subjective feeling of a "film" developing over the eyes, 
manifested by itching and dryness.  Near vision without 
correction was 20/70 right, 20/70 left; near vision with 
correction was 20/25 right, 20/25 left; far vision without 
correction was 20/200 right, 20/200 left; and, far vision 
with correction was 20/25 right, 20/25 left.  At the time of 
examination, there was a minimal redness of the bulbar 
conjunctivae.  Allergic conjunctivitis was diagnosed.  

Conjunctivitis is rated under Code 6018, unless it is found 
to be trachomatous, in which case the governing criteria is 
in Code 6017.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6017, 
6018.  As the veteran has not been found to have trachomatous 
conjunctivitis, with both examinations assessing the 
condition as allergic in nature, he is most appropriately 
rated under Code 6018.  Under this Code, the 10 percent 
rating is the maximum schedular rating, appropriate for when 
the disorder is active, with objective symptoms.  Thus, the 
veteran is currently in receipt of the highest available 
schedular rating.  

The Board notes that there is nothing to indicate that the 
veteran's condition is productive of marked interference with 
employment or has required him to undergo frequent 
hospitalizations.  Indeed, from what can be gathered by the 
medical evidence of record, the veteran's disability is at 
most productive of some loss of vision that requires 
correction, and there is nothing so unusual as to take the 
disability picture outside of the norm.  As this is the case, 
there is no need to remand the claim to the director of VA's 
Compensation and Pension Service for extraschedular 
consideration, and the claim must be denied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Analysis-Increase Rating/Tinea Versicolor

On September 24, 1999, the veteran put forward his current 
claim for an increase in evaluation for tinea versicolor.  He 
was initially granted service connection at a noncompensable 
rating effective to January 1973, and in 1999 came forward 
with the allegation that his claim was severe enough so as to 
warrant a compensable evaluation.  The claim was initially 
denied; however, the Board remanded the claim in March 2004 
for further development.  In October 2007, a comprehensive VA 
dermatology examination was afforded which fully assessed the 
severity of the tinea versicolor skin condition.  As a result 
of this examination, the rating for the veteran's skin 
disease was increased to 30 percent; however, the effective 
date of award of this increase was set at the date of the 
examination, October 24, 2007, leaving two separate time 
periods under appellate consideration.  As such, the Board 
must consider the claim for an increase for both periods.  

September 24, 1999 to October 23, 2007

A July 2001 VA dermatology examination assessed the severity 
of the veteran's skin condition.  In the associated report, 
the veteran complained of skin lesions on the upper arm and 
trunk, which he treated with topical ointments that seemed to 
contain the frequency of the outbreaks.  It was noted that 
this problem began in service with the development of lesions 
on his chest, arms, and to a lesser degree around the legs 
and anal area.  According to the subjective testimony of the 
veteran, he stated his skin problem, in concert with PTSD, 
has prevented him from being employed.  

Objective examination did not reveal any active lesions 
associated with tinea versicolor.  Lesions on the chest were 
noted; however, it was not identified as tinea versicolor, 
but rather steatocystoma multiplex of the thoracic wall, 
arms, proximal thighs, buttocks, and perianal area.  Tinea 
versicolor was noted to "currently be in remission" at the 
time of the examination.  The next examination of record was 
afforded on October 24, 2007, and is thus relevant only for 
the second period under review.  Thus, there is medical 
evidence to permit the Board to determine the degree of 
disability attributable to the service-connected as opposed 
to the nonservice-connected skin disorder.  See Waddell v. 
Brown, 5 Vet. App. 454 (1993).  It is clear that the July 
2001 VA dermatology examination showed skin lesions due to 
nonservice-connected disease but no abnormal findings due to 
tinea versicolor.

October 24, 2007 to the Present

The most recent assessment of the veteran's service-connected 
tinea versicolor occurred in October 2007.  A history of 
xerosis and pruritus was noted, with associated flare-ups of 
folliculitis over the trunk (anterior and posterior) 
extending down to the buttocks.  The tinea versicolor was 
treated with selenium sulfide for the back and shoulder 
areas, and there was less than two percent visible change on 
the arms, with no visible changes noted on the face.  
Approximately 21 percent of the body was assessed as affected 
by tinea versicolor, with no abnormal lesions noted on the 
head, face, or neck.  There were other areas of cystic 
papules, folliculitis, and hyper-pigmented skin noted on the 
arms, buttocks, and trunk; however, these manifestations were 
not attributed to tinea versicolor.  In total, the veteran 
had 36 percent of his body covered with some form of abnormal 
dermatologic condition, with 2 percent of exposed areas also 
being covered.  

Criteria and Assessment

The Board notes that there is no specific criteria applicable 
for the rating of tinea versicolor. That is, the Board must 
rate the veteran's disability based on an analogous rating 
provision which best summarizes the overall disability 
picture.  See 38 C.F.R. § 4.20.  In this case, the Board 
notes the rating criteria set forth in Code 7806, pertaining 
to general dermatitis or eczema.  Under Diagnostic Code 7806, 
a noncompensable rating is warranted if less than 5 percent 
of the entire body or less than 5 percent of the exposed 
areas are affected; and, no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Additionally, if the disorder is present on the face, head, 
or neck, it can be rated as a disfigurement under Code 7800.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806.  The 
Board notes that both VA examinations of record specifically 
address the veteran's head, face, and neck, and there is no 
indication that the tinea versicolor affects these areas.  As 
such, a rating under Code 7806 is most appropriate for both 
periods under consideration.  From the period of September 
24, 1999 to October 23, 2007, the only assessment of record 
is the July 2001 VA examination.  This report did not find 
active tinea versicolor; thus, there is nothing to suggest a 
rating higher than noncompensable for the first period under 
review.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

From October 24, 2007 to the present, the veteran does have 
significant active tinea versicolor, with over 20 percent of 
the body affected.  While the veteran has been utilizing 
creams and ointments, there is no indication that treatment 
has included corticosteroid injections.  The veteran has 
received injections to deal with allergic reactions; however, 
even assuming that these treatments had some affect on the 
tinea versicolor, it is not indicated that the treatment is 
constant or near-constant.  As this is the case, and as the 
service-connected condition covers between 20 and 40 percent 
of the entire body, the Board finds that the criteria for the 
next highest 60 percent evaluation (i.e. more than 40 percent 
of entire body or exposed areas, or constant or near-constant 
systemic therapy) have not been met.  Thus, from the period 
of October 24, 2007 to the present, the assigned 30 percent 
rating is correct, and the claim for an increase must be 
denied.  

Regarding extraschedular entitlement, while the veteran has 
alleged that his skin disorder has kept him from being able 
to engage in employment, he has not submitted any records 
which would help substantiate this assertion.  The veteran is 
not disfigured, and while he requires some medical treatment 
to address outbreaks, there is nothing to show a need for 
frequent hospitalizations.  Simply put, there is nothing of 
record which would suggest that the veteran's disability 
picture is outside of the norm, and thus there is no need for 
a remand for a referral to VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  See 
Bagwell, supra.  

Benefit of the Doubt

In reaching the above determinations, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable to the claims for service connection for 
steatocystoma complex or for an increase in rating for 
bilateral conjunctivitis and tinea versicolor because the 
preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

















ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for migraine headaches is 
granted.  

Entitlement to service connection for steatocystoma multiplex 
with multiple lesions, to include as secondary to service-
connected tinea versicolor, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for bilateral conjunctivitis is denied.  

Entitlement to a compensable disability rating for tinea 
versicolor, from September 24, 1999 to October 23, 2007, is 
denied.  
Entitlement to a disability rating in excess of 30 percent 
for tinea versicolor, from October 24, 2007 to the present, 
is denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


